Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not reach or suggest either alone or in combination:  1. (Currently Amended) A servo parameter adjustment device, comprising: a processor, configured to: display an adjustment screen for adjusting a servo parameter set in a servo control device of a motor that drives a control target; receive a set value of the servo parameter which is variable according to an operation direction and an operation amount associated with a slide operation of a slider bar displayed on the adjustment screen; perform an FFT analysis of a response characteristic of a speed control or a position control of the motor performed according to a predetermined servo parameter and generates graph data of a frequency characteristic and a phase characteristic for displaying an FFT analysis result of the response characteristic on the adjustment screen; and display the frequency characteristic and the phase characteristic in a predetermined area of the adjustment screen based on the generated graph data, wherein the processor performs a simulation in which a set value of the servo parameter received during a slide operation period of the slider bar is reflected in an FFT analysis result of  the response characteristic of the speed control or the position control and generates graph data of the simulated frequency characteristic and phase characteristic, -2-Customer No.: 31561Docket No.: 90136-US-540-PCT Application No.: 16/482,715 the processor updates a display of a frequency characteristic and a phase characteristic of the adjustment screen based on graph data of the simulated frequency .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GARY COLLINS/Examiner, Art Unit 2115